IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-89-220-CV



W. Y. BENGE, JR.,

	APPELLANT

vs.



DREW E. HOLDERMAN & COMPANY,

	APPELLEE

 


FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. CV88-0630-B, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING

 



PER CURIAM


	Appellant W.Y. Benge, Jr., perfected an appeal from a judgment of the district
court of Tom Green County in favor of appellee Drew E. Holderman & Company.  When Benge
filed for bankruptcy in December 1989, further action in this cause was automatically stayed.  11
U.S.C. § 362 (1988); In re Benge, No. 689-60267 (Bankr. N.D. Tex.).  After Benge's discharge
from bankruptcy, this Court reinstated the appeal that the Court had previously abated.  Benge
v. Drew E. Holderman & Co., No. 3-89-220-CV (Tex. App.--Austin Apr. 6, 1994) (not designated
for publication) (appeal reinstated); Benge v. Drew E. Holderman & Co., No. 3-89-220-CV (Tex.
App.--Austin May 6, 1992) (not designated for publication) (appeal abated).
	On April 6, 1994, the Clerk of this Court filed the statement of facts in this cause. (1) 
Benge's brief was therefore due no later than May 6, 1994.  Tex. R. App. P. 74(k).  By letter
dated June 8, 1994, the Clerk notified Benge that the appeal was subject to dismissal for failure
to file a brief unless he submitted a motion showing a "reasonable explanation . . . for such failure
and that appellee has not suffered material injury thereby."  Tex. R. App. P. 74(l)(1); see Tex.
R. App. P. 60(a)(2), 74(n).
	To date, Benge has tendered neither a brief nor a motion seeking a modification
of time for filing his brief.  Accordingly, we dismiss the appeal for want of prosecution.  Tex.
R. App. P. 74(l)(1); Veale v. Rose, 688 S.W.2d 600 (Tex. App.--Corpus Christi 1984, writ ref'd
n.r.e.).

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Appeal Dismissed for Want of Prosecution
Filed:  August 31, 1994
Do Not Publish
1.      1  The Clerk received the statement of facts on January 8, 1990, during the pendency of the
automatic stay.  The transcript was filed on November 1, 1989.